Peatt, J.
(dissenting):
We think the assignment in question in this case is void, for the reasons stated iu Dunham v. Watermam, (17 N. Y., 9), and kindred eases. The provision in respect to the completion of the unfinished *394buildings, in effect, although it does not in form, confers upon the assignee discretionary power to complete such buildings and to pay the expense therefor before paying the assignor’s creditors. Á debtor can grant to his assignee no such power. (Smith v. Beatty, 31 N. Y., 545.) The assignment being void, it was proper to appoint a receiver in order to preserve the estate and to protect the rights of the plaintiffs and the other creditors. (Bloodgood v. Clarke, 4 Paige, 577; People v. Chalmers, 60 N. Y., 154.)
The order appealed from should be affirmed, with costs.
Order appointing receiver reversed, with costs and disbursements, and motion denied.